


Exhibit 10.9


 

 

 

STATE OF SOUTH CAROLINA

)

 

 

)

FIRST AMENDMENT TO

COUNTY OF RICHLAND

)

LEASE AGREEMENT

          This First Amendment to Lease Agreement (the “First Amendment”) is
entered into to be effective as of the 25 day of March, 2009, between FONTAINE
BUSINESS PARK, LLC, as attorney-in-fact for certain entities listed in Exhibit A
(collectively, “Landlord”) and Biotel, INC. a Minnesota corporation, hereinafter
called “Tenant.”

          WHEREAS, AP SOUTHEAST PORTFOLIO PARNTERS, L.P. (predecessor in
interest to Landlord) and Biotel, INC. (“Tenant”) entered into that certain
Lease Agreement dated October 1, 2005, (the “Lease”) for the lease of
approximately 2,903 square feet of rentable space in the Fontaine Business
Center Fontaine II, located at 400 Arbor Lake Drive in the City of Columbia,
Richland County, South Carolina (the “Premises”);

          WHEREAS, Landlord and Tenant desire to amend the terms of the Lease to
(i) modify the Term to (ii) modify the Base Rent and (iii) to provide for
certain other matters more particularly set forth below.

          NOW, THEREFORE, for and in consideration of the mutual promises and
provisions contained in the Lease, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant, intending to be legally bound, agree as follows:

 

 

 

 

1.

Modification of Section 1. b. Section 1.b. of the Lease is hereby deleted in its
entirety and replaced with: “1.b.. Term: The term of this lease shall be for a
period of twenty four (24) months beginning on May 1, 2009, the ‘Commencement
Date’, through April 30, 2011, the ‘Termination Date’.”

 

 

 

 

2.

Modification of Section 1. e. Section 1.e. of the Lease is hereby deleted in its
entirety and replaced with: “1.e.. Base Rent: Tenant shall pay base rental for
the Premises leased in the amount of $87,090.00 payable in monthly installments
on the 1st day of each month in accordance with the following Base Rent
Schedule:


 

 

 

 

Months

Rate Per RSF

Monthly Amount

Cumulative Amount

5/1/2009-4/30/2010

$14.75

$3,568.27

$42,819.25

5/1/2010-4/30/2011

$15.25

$3,689.23

$44,270.75




 

 

 

All payments are due in advance on the first (1st) day of each month without
prior offset or deduction to Landlord at Landlord’s address specified in Section
39 hereof entitled “NOTICES” or at such other place as Landlord may direct. In
the event any Tenant check tendered to Landlord in payment of its obligations
hereunder is returned by Tenant’s bank or insufficient funds, any and all
charges incurred by Landlord as a result shall be billed to Tenant by Landlord
as additional rent hereunder.”


 

 

 

 

3.

Modification of Section 1. f. Section l.f. of the Lease is hereby deleted in its
entirety and replaced with: “1.f. Rent Payment Address:

 

 

 

Fontaine Business Park, LLC

 

c/o CB Richard Ellis – Columbia

 

 

 

P.O. Box 1837

 

Columbia, SC 29202

 

Attention: Property Management Accounting

1

--------------------------------------------------------------------------------



          4.       Modification of Section 1.n. Section l.n. of the Lease is
hereby deleted in its entirety and replaced with the following:-

          “1.n. NOTICES: All notices provided for herein shall be in writing and
shall be deemed to have been given when deposited in the United States mails,
postage fully prepaid, and directed to the parties hereto at their respective
addresses given below:

 

 

 

 

Landlord:

Fontaine Business Park, LLC

 

 

C/o U.S. Commercial, LLC

 

 

111 Corporate Drive, Suite 120

 

 

Ladera Ranch, CA 92694

 

 

Attn: Paula Mathews

 

 

 

 

with copy to:

Fontaine Business Park, LLC

 

 

c/o CB Richard Ellis - Columbia

 

 

P.O. Box 1837

 

 

Columbia, SC 29202

 

 

Attention: Sandra Johnson

 

 

 

 

Tenant:

Braemar, Inc.

 

 

400 Arbor Lake Drive, Suite B 450

 

 

Columbia, SC 29223

 

 

Attn: Jeffrey C. Glover

 

 

 

 

with copy to:

Biotel, Inc.

 

 

1285 Corporate Center Dr. Suite 150

 

 

Eagan, MN 55121

 

 

Attention: Steve Springrose


 

 

 

 

5.

Defined Terms. All capitalized terms not otherwise specifically defined herein
have the same meaning ascribed to them in the Lease.

 

 

6.

Improvements: Landlord agrees to make the following improvements at Landlord’s
expense: Add two (2) additional light switches to entry door, replace
thermostat, clean and recoat VCT, clean carpet, and install deadbolt locks to
front and back doors.

[signatures appear on following page(s)]

2

--------------------------------------------------------------------------------



SIGNATURE PAGE FOR
FIRST AMENDMENT TO LEASE AGREEMENT

          IN WITNESS WHEREOF, Landlord and Tenant have executed the foregoing
First Amendment the day and year first above written.

 

 

 

 

LANDLORD:

 

 

 

FONTAINE BUSINESS PARK, LLC,

 

 

 

 

By: U.S. Commercial, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager


 

 

 

 

 

 

 

By:

 

 

 

Name:

 

  H. MICHAEL SCHWARTZ

 

Title:

PRESIDENT


 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

Biotel, INC.

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

Steve Springrose

 

 

 

 

 

 

Title:

    President & CEO

 

 

 

 

 

 

 

EIN# 56-2053 708

 

3

--------------------------------------------------------------------------------